Citation Nr: 0527268	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include schizophrenia. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 1999, August 
2000, and January 2002 which determined that new and material 
evidence had been received to reopen the claim for service 
connection for a psychiatric disability.

In May 2004 the Board found that new and material evidence 
had been received and reopened the veteran's previously 
denied claim of entitlement to service connection for a 
psychiatric disability to include schizophrenia.  Thereafter 
the Board remanded the case in order to obtain additional 
evidence.  The case was subsequently returned to the Board.
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.

2.  A current psychiatric disability to include 
schizophrenia, was first demonstrated more than one year 
after service, and is unrelated to service.


CONCLUSION OF LAW

A psychiatric disability to include schizophrenia was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO and VA's appeals management center have satisfied the 
notification requirements of the VCAA.  The February 2003 
statement of the case, the August 2003 and June 2005 
supplemental statements of the case and August 2001, June 
2003 and June 2004 letters from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letters dated in August 2001, June 
2003 and June 2004, also advised the veteran of what evidence 
he was responsible for providing and what evidence VA would 
undertake to obtain.  The June 2004 letter told him to send 
any additional evidence or information in his possession.  
38 C.F.R. § 3.159(b).

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to take 
actions that ensured that the required notice was ultimately 
provided after the initial adjudication.  Mayfield v. 
Nicholson.  

The veteran in this case was not prejudiced by the delayed 
notice.  He did not report or submit additional information 
or evidence after the last VCAA notice.  If he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  He also 
received a necessary examination.  38 U.S.C.A. § 5103A(d).

Factual Background

Service medical records show that in a September 1973 report 
of medical examination completed for purposes of enlistment, 
the veteran's psychiatric status was clinically evaluated as 
normal.  In an accompanying report of medical history the 
veteran denied a history of depression, excessive worry or 
nervous trouble of any sort.  A November 1973 medical 
condition - physical profile record noted that the veteran 
had emotional and attitudinal problems which compromised his 
judgment and reliability.  In a subsequent statement, the 
veteran's commanding officer reported that he had initiated 
action to discharge the veteran because he could not meet the 
minimum standards for successful completion of training due 
to deficiencies in aptitude, attitude, motivation and self-
discipline.  The veteran was discharged after four months of 
service in January 1974.  

In October 1975 the veteran was admitted to a state hospital.  
At the time of admission, there was no evidence of psychosis, 
organicity or a mood disorder and the pertinent diagnosis at 
that time was antisocial personality disorder.  The veteran's 
history indicated that he was transferred to the private 
state hospital from a county prison where he was incarcerated 
after being charged with drug conspiracy and drug sales.  A 
further review of his history revealed that he had undergone 
psychiatric evaluation in July and again in August 1975 at 
the state hospital but the evaluation only revealed drug 
related problems.  

In November 1975 he was presented to a court conference at 
which time he claimed that he experienced spiritual strength 
and power from God.  He also claimed that he saw figures of 
men running by him.  Additionally he admitted to attempting 
suicide.  A diagnosis of acute undifferentiated schizophrenia 
in unstable remission on medication, rule out organic brain 
syndrome, drug dependence and antisocial personality was 
made.  

The veteran was discharged in February 1976.  At that time 
the diagnoses were acute schizophrenia in remission, on 
medication; antisocial personality; and history of drug 
addiction.   

A July 1978 private mental status admission record reflects 
diagnostic impressions of schizophrenia, paranoid type (by 
history), rule out brain syndrome; psychosis with drug 
intoxication and rule out schizophrenia, chronic 
undifferentiated type.  

VA and private treatment records dated from September 1978 to 
March 2004, show treatment for schizophrenia.

Private correspondence dated in May 1995 from a mental health 
facility noted that the veteran was in receipt of continued 
treatment for schizophrenia, chronic undifferentiated type 
and polysubstance abuse by history.  The veteran reported 
that his illness began in 1977.  He reported a history of 8 
admissions to the state hospital for acute exacerbation of 
his psychiatric disorder.

In statements dated in May 1999, July 2000, and October 2000, 
a VA staff psychiatrist indicated that the veteran was under 
his care for chronic schizophrenia.  Although, his service 
files were not reviewed, the veteran was noted to have 
reported a history of trouble adapting and following orders 
while in service, and that he was discharged for emotional 
and mental problems.  The psychiatrist opined that these 
symptoms were an early sign of schizophrenia.  

In July 1999 the veteran underwent a VA mental disorders 
examination.  During the examination, the examiner noted that 
the veteran appeared inappropriately angry and upset.  The 
veteran claimed that there were voices telling him about a 
game the examiner was playing and several of the voices 
talked to one another about the veteran's condition.  The 
examiner explained that this was a type of auditory 
hallucination, which indicated that the veteran was 
schizophrenic.  

The veteran also reported that at times he was irrational, 
and typically saw what he was thinking.  The examiner 
interpreted this as visual hallucinations.  He opined that 
while there was no proof that the veteran's disorder 
developed, or was developing at the time the veteran was 
discharged from the Army in 1974; but that "the breakdown" 
was very close to the allowable amount of time after his 
discharge, which was 12 months from the discharge date.  The 
examiner agreed that the veteran should be granted the 
benefit of the doubt, and the condition evaluated as service 
connected.

In December 1999, the examiner who conducted the July 1999 VA 
examination, reviewed the claims folder, and provided an 
addendum, also signed by another VA physician.  They 
concluded that the veteran had emotional and "addictional" 
problems in service that did not constitute the onset of 
schizophrenia.  They further concluded that the veteran's 
first documented diagnosis of schizophrenia was found in 
November 1975 and his true date of discharge was January 1974 
which means a period of 22 months followed after the 
veteran's discharge until his first diagnosis.  Therefore, 
they opined that his schizophrenia should not be service-
connected.          

During an October 2001 VA mental disorders examination, the 
veteran complained of a poor appetite and inability to sleep.  
He reported that he heard voices talking to him and to each 
other.  He also stated that he had a bad temper.  The 
diagnosis was schizophrenia, chronic, undifferentiated.  It 
was noted that VA physicians had previously found that the 
veteran's schizophrenia could not be rated as service-
connected.

In a January 2002 addendum, the VA examiner concluded that 
there was no evidence to contradict the July 1999 VA 
examiner's conclusions that the veteran's schizophrenia 
should not be service-connected.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in- service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, including psychosis, is manifested to a 
compensable degree within one year of service, the disability 
will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.304(d), service connection may be granted 
for a disease diagnosed after service, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.

It is not in dispute that the veteran currently has 
schizophrenia.  The undisputed evidence also shows that 
schizophrenia was not identified until more than one year 
after service.

The evidence is in dispute as to whether the problems 
identified in service were initial manifestations of 
schizophrenia, and as to whether the current schizophrenia 
can be linked to service.

The evidence linking the post-service diagnosis of 
schizophrenia to service consists of the veteran's statements 
and the opinion of a VA staff psychiatrist.  Supporting 
evidence of a link is also provided by the initial opinion of 
the examiner providing the July 1999, examination.

Where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of schizophrenia and service is required to support the 
claim.  The veteran, as a layperson, is not competent to 
offer a medical opinion and consequently his statements and 
testimony as to the relationship between symptoms in service 
and current disability is not competent.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The VA psychiatrist and July 1999 examiner are competent to 
render opinions as to the link between current disability and 
service.  These opinions, however, relied on a history 
related by the veteran as to events in service.  This history 
was not completely accurate, inasmuch as the veteran told the 
VA psychiatrist that he was discharged due to emotional and 
mental problems.  Of course, the service department records 
show that this was not the reason for the veteran's 
discharge.

The opinion therefore can be no better than the facts alleged 
by the veteran.  And in this case, the veteran's account of 
events during service is not supported by the service medical 
records.  For these reasons, the favorable opinions lacks 
probative value and are unpersuasive as to the relationship 
between post-service schizophrenia and service.

The July 1999 opinion is further weakened by the fact that 
the examiner refuted it after having the opportunity to 
review the record.

The ultimate opinions of the VA examiner's who conducted the 
July 1999 and October 2001 examinations included 
consideration of the veteran's reported medical history and 
complaints, an accurate consideration of the veteran's 
history, and included current medical findings and 
assessments.  As such, these negative opinions are of more 
probative weight, than the opinion of the VA staff 
psychiatrist.  

These opinions also are against a finding that schizophrenia 
had its onset within one year of service.  The negative 
findings on psychiatric evaluations prior to November 1975, 
also weigh against a finding of presumptive service 
connection.

Thus, the weight of the evidence is against the claim for 
service connection for schizophrenia.  Because the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application and the 
claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for  psychiatric disability 
to include schizophrenia is denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


